Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11, 14-26 and 32-36 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 04/25/2022 in response to the previous Office Action (01/24/2022) is acknowledged.  Rejection of claims 1-11 and 14-15 under 35 U.S.C. 102(a)(1) (item 4) has been obviated.  Even though applicant’s claim amendment overcome the prior art rejection under 35 U.S.C. 102(a)(1), applicant’s amendment raises new issue that needs further rejection.	  

Election/Restrictions
3.	Applicant’s election with traverse of Group I and a single disclosed species (Compound 19) in the reply filed on 12/29/2021 is acknowledged.

    PNG
    media_image1.png
    94
    509
    media_image1.png
    Greyscale


The traversal is on the ground(s) that the groups of inventions delineated are related and the inventions encompassed by Group I, Group II and Group III are so linked as to form a single general inventive concept under PCT Rule 13.1.  Applicants also argue that coexamination of the additional groups would not require an additional burden of search.  The examiner disagrees with applicant’s argument.  Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group III involves a therapeutic technique that is not present in the special technical feature of Groups I-Il.  The special technical feature of Group II includes crystalline form with specific X-ray powder diffraction data that is not present in the special technical feature of Group I.  Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  For example, the search for the invention of Group II would include search of subclass C07B 2200/13 and the search for the invention of Group III would include search of subclass A61P 35/00.  Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 is rejected because Y = 
    PNG
    media_image2.png
    84
    108
    media_image2.png
    Greyscale
 lacks sufficient antecedent basis.  Claim 19 depends from claim 1, but said definition of Y is not recited as one of the definitions of Y.  It is recommended that applicants review all the definitions of Y in claim 19 for proper dependency,


Allowable Subject Matter
6.	Claims 1-11, 14-18 and 20-21 are allowed.

In order to expedite prosecution and place this case in condition for allowance, the examiner recommends that applicants delete Non-elected invention of Group II (i.e. claims 22-26) and also amend claim 32 by reciting specific diseases from claim 35.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 3, 2022